

117 HR 4060 IH: Second Amendment is Essential Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4060IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Newhouse (for himself, Mr. Cawthorn, Mr. LaMalfa, Mr. Stewart, Mr. Young, Mr. C. Scott Franklin of Florida, Mr. Van Drew, Mr. Gaetz, Ms. Herrell, Mr. Mann, Ms. Cheney, Mr. Weber of Texas, Mr. Crenshaw, Mr. Lamborn, Mr. Johnson of Ohio, Mr. Norman, Mr. Mullin, Mr. Valadao, Mr. Hice of Georgia, Mr. Tiffany, Mr. Johnson of South Dakota, Mr. Budd, Mr. Sessions, Mr. Harris, Mr. McClintock, Mr. Bishop of North Carolina, Mr. Emmer, Mr. Mooney, and Ms. Tenney) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of Homeland Security to designate the business of importing, manufacturing, or dealing firearms, or importing or manufacturing ammunition pursuant to section 923 of title 18, United States Code, as a critical infrastructure sector, and for other purposes.1.Short titleThis Act may be cited as the Second Amendment is Essential Act of 2021. 2.Critical infrastructure sector and workers(a)Critical infrastructure sectorThe Secretary of Homeland Security shall designate the business of importing, manufacturing, or dealing firearms, or importing or manufacturing ammunition pursuant to section 923 of title 18, United States Code, as a critical infrastructure sector (as such term is defined in section 1016(e) of the USA Patriot Act of 2001 (42 U.S.C. 5195c(e)).(b)Critical infrastructure workersIndividuals employed by entities designated as a critical infrastructure sector pursuant to subsection (a) are critical infrastructure workers (as such term is defined in section 522 of the Homeland Security Act of 2002 (6 U.S.C. 321k)). 